Exhibit 99.1 United States Gasoline Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (6,248,491) Unrealized Gain (Loss) on Market Value of Futures 6,122,479 Interest Income 2,965 ETF Transaction Fees 1,000 Total Income (Loss) $ (122,047) Expenses Investment Advisory Fee $ 34,774 Brokerage Commissions 5,467 NYMEX License Fee 1,327 SEC & FINRA Registration Expense 465 Non-interested Directors' Fees and Expenses 269 Prepaid Insurance Expense 126 Other Expenses 85,870 Total Expenses 128,298 Expense Waiver (77,177) Net Expenses $ 51,121 Net Gain (Loss) $ (173,168) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 76,044,876 Withdrawals (200,000 Units) (6,685,968) Net Gain (Loss) (173,168) Net Asset Value End of Period $ 69,185,740 Net Asset Value Per Unit (1,900,000 Units) $ 36.41 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
